Citation Nr: 0737995	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-42 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder of the lower 
extremities manifested by joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from January 2, 2003 to May 
20, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.   

In the December 2004 substantive appeal, the veteran 
requested a personal hearing before a Veterans Law Judge 
sitting in Montgomery, Alabama (Travel Board hearing); 
however, the veteran did not appear for a Travel Board 
scheduled for December 9, 2005.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, the veteran contends that she did not have a 
disorder of the joints of the lower extremities prior to 
active duty service that began in January 2003; that she had 
increased symptoms of lower extremity joint pain during 
service; and that she currently experiences such lower 
extremity joint pain.  

Service medical records reflect that at the service entrance 
examination (August 2002) the veteran did not report a 
history of pre-existing lower extremity pain or disorder, and 
no lower extremity disorder was "noted" on the service 
entrance examination report.  A preexisting injury or disease 
will be considered to have been aggravated by active wartime 
service, where there is an increase in disability during such 
war service, unless there is clear and unmistakable evidence 
that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.306(b) (2007).  In Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service. 

Service medical records show that the veteran complained of, 
and was treated for, lower extremity joint pain.  An in-
service Entrance Physical Standards Board (EPSBD) conducted 
at service separation in May 2003 reflects the veteran's 
complaints of increased and unresolving lower extremity joint 
pains that increased with physical activity, denial of in-
service trauma, in-service treatment and physical therapy as 
for shin splints, and that the veteran was unable to return 
to strenuous physical activity.  The examiner noted various 
clinical findings, but the examination did not result in an 
actual diagnosis of disability.  Under the "diagnosis" 
section of the examination report, the service examiner wrote 
multiple lower extremity joint pain.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain is not a 
separate disability for VA disability compensation purposes).  
The service separation examiner in May 2003 also included the 
opinion that the multiple lower extremity joint pain existed 
prior to service.  

In this case, the Board finds that further physical 
examination is needed to determine whether the veteran in 
fact has a currently diagnosed disability manifesting 
multiple lower extremity joint pain; and, if a current 
disability is diagnosed, to obtain medical opinions as to the 
likelihood the diagnosed disability existed prior to service, 
was aggravated by service, or was caused by service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a VA 
orthopedic examination of the joints of 
the lower extremities, by an appropriate 
specialist.  The examiner should be 
provided the full and accurate relevant 
history that includes the veteran's 
report of lower extremity joint pain 
symptoms before, during, and after 
service, and in-service symptoms of lower 
extremity joint pain and clinical 
findings on the May 2003 separation 
examination (EPSBD) report.  The examiner 
should be provided access to relevant 
documents in the claims file in 
conjunction with the examination, 
including the service entrance 
examination report (August 2002) and 
service separation examination report 
(May 2003 EPSBD).  

The examiner is to determine whether the 
veteran now has any diagnosed current 
disabilities of the joints of the lower 
extremities to account for the complaints 
of multiple joint pain.  If the examiner 
determines that the veteran does not have 
a currently diagnosed disability that 
manifests joint pain of the lower 
extremities, no opinion is required.  

If the examiner diagnoses any current 
disability of the joints of the lower 
extremities, the examiner should offer 
the following opinions: 
a) Did the currently diagnosed lower 
extremity joint disability clearly and 
unmistakably pre-exist service entrance 
in January 2003? 
b) If the currently diagnosed lower 
extremity joint disability pre-existed 
service entrance in January 2003, is it 
at least as likely as not (50 percent or 
greater probability) that the pre-
existing disability was aggravated 
(permanently worsened in severity) by or 
during active duty service from January 
to May 2003?  
c)  If it is the examiner's opinion that 
the currently diagnosed lower extremity 
joint disability did not pre-exist 
service entrance, is it at least as 
likely as not (50 percent or greater 
probability) that the currently diagnosed 
disability was caused by active duty 
service.  

A complete rationale should be provided 
for the opinion(s) given.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  Following the above development, the 
AOJ should readjudicate the claim for 
service connection for disorder of the 
lower extremities manifested by multiple 
joint pain.  If the benefit sought on 
appeal is not granted, an appropriate 
supplemental statement of the case should 
be issued that includes addressing the 
appropriate standards for claims of 
service connection based on aggravation.  
The veteran and representative should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purpose of this remand is to assist the veteran by 
further developing the claim for service connection.  No 
action by the veteran is required until the veteran receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


